Case 2:17-cr-00583-JMA Document 109 Filed 04/09/20 Page 1 of 3 PageID #: 1514
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
CMM/MJB                                              610 Federal Plaza
F. #2017R00578                                       Central Islip, New York 11722



                                                     April 9, 2020

By Email and ECF
The Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
924 Federal Plaza
Central Islip, New York 11722

               Re:     United States v. Trimarco
                       Criminal Docket No. 17-583 (S-1) (JMA)

Dear Judge Azrack:

              The government submits the within letter in opposition to the defendant’s
motion to dismiss the Superseding Indictment (ECF Dkt. No. 97). See Defendant’s Letter
Brief, dated February 24, 2020 (“Def. Mem.”). As set forth in the government’s January 6,
2020 opposition to the defendant’s original motion to dismiss (“Govt Mem”), and below, the
government’s Superseding Indictment is not duplicitous or time-barred; thus, the defendant’s
motion to dismiss should be denied.

               In seeking dismissal, the defendant argues that, while the government now
alleges a single scheme, rather than two, the government cannot factually allege a single
scheme because the government cannot allege that Individual #1 was both a victim and a co-
conspirator in the same scheme. See Def. Mem at 1-2. The defendant is wrong.

                As an initial matter, the defendant incorrectly continues to posit that the original
Indictment charged two schemes. The Superseding Indictment, like the original Indictment,
charges the defendant with one scheme: a scheme to defraud the beneficiary or beneficiaries
of Individual #2’s estate (the “Estate”) of the settlement funds from the federal wrongful death
action (the “Settlement Funds”). As previously indicated, during the course of the defendant’s
fraud scheme, the identity of the beneficiary or beneficiaries was not always clear; Individual
#1 was believed to the beneficiary before it was, ultimately, determined that Individual #3 was
the rightful heir. Regardless, as set forth in both the original Indictment and in the Superseding
Indictment, at times, during the course of the defendant’s fraudulent scheme, Individual #1
was a victim and, at times, Individual #1 was a co-conspirator.
Case 2:17-cr-00583-JMA Document 109 Filed 04/09/20 Page 2 of 3 PageID #: 1515



               The defendant argues that Individual #1 cannot be both a victim and a co-
conspirator. In support of this contention, the defendant cites United States v. Reifler, 446
F.3d 65 (2d Cir 2006) and United States v. Lazarenko, 624 F.3d 1247 (9th Cir. 2020).
However, these cases are inapplicable as Reifler and Lazarenko address the wholly different
issue of restitution to victims who were also coconspirators, under the Mandatory Victims
Restitution Act (the “MVRA”), 18 U.S.C. § 3663A, at the time of sentencing. Neither court
held that an individual could not be “both a victim and a participant;” rather, the courts held
that coconspirator could not qualify as a “victim” under the MVRA for purposes of being
awarded restitution.

             In Reifler, the defendants were convicted of conspiring to inflate the stock of a
company. The Second Circuit vacated the restitution order on the grounds that the identified
victims improperly included one or more coconspirators. See Reifler, 446 F.3d at 122-32. The
Court concluded that such individuals were not victims “within the meaning of the MVRA
because they were instead coconspirators” and the district court’s restitution order had to be
vacated because it was “beyond the authority conferred by the MVRA.” Id. at 132.

                Similarly, in Lazarenko, the Ninth Circuit held that “as a general rule, a
participant in a crime cannot recover restitution.” There, the individual seeking restitution was
described by the court as “both a victim and a participant” of a money laundering scheme
who had profited from the conspiracy. Id. at 1250 (emphasis added). The Ninth Circuit
concluded that, based on these facts, the individual could not qualify as a “victim” under the
MVRA. Id. at 1251. The court reasoned that coconspirators should be treated differently than
innocent victims for purposes of restitution because “[o]therwise, the federal courts would be
involved in distributing funds among wholly guilty co-conspirators, where one or more co-
conspirators may have cheated their comrades.” Id. The court did not, however, conclude that
a victim cannot also be a participant in the scheme; rather, the court described the individual
as just that – both a victim and a participant.

               In any event, the language in the charged counts in the Superseding Indictment
refer to the victim(s) of the defendant’s fraudulent scheme as “one or more beneficiaries of
Individual #2’s estate.” See Superseding Indictment, ¶¶ 25, 27. This language is permissive
and, as set forth in detail in the government’s January 6, 2020 opposition to the defendant’s
motion to dismiss, the charges against the defendant are adequately pleaded and are not
duplicitous. See Govt. Mem. at 9-15. Accordingly, the defendant’s motion to dismiss based
on duplicity should be denied.

               Equally unavailing is the defendant’s argument that the government’s
Superseding Indictment broadens the charges in the original indictment and, thus, is time-
barred. Id. at 2-3. Specifically, the defendant claims that the government’s change of
description of the victims of the defendant’s fraud scheme – from Individual #1 and Individual
#3 (identified in the original indictment as Co-Conspirator #1 and Individual #2) to “one or
more beneficiaries of Individual #2’s estate” in the Superseding Indictment – broadens the
charges. The defendant is wrong. The description of the victims of the defendant’s fraudulent
scheme does not broaden the charges or change the substance of the charges. Indeed, the


                                               2
Case 2:17-cr-00583-JMA Document 109 Filed 04/09/20 Page 3 of 3 PageID #: 1516



Superseding Indictment charges the exact same wire and money laundering transactions as
were charged in the original indictment.

              Accordingly, for all these reasons and those set forth in the government’s
January 6, 2020 memorandum, the defendant’s motions should be denied in their entirety.

                                               Respectfully submitted,

                                               RICHARD P. DONOGHUE
                                               United States Attorney

                                        By:       /s/
                                               Catherine M. Mirabile
                                               Michael J. Bushwack
                                               Assistant U.S. Attorneys
                                               (631) 715-7850 / (718) 254-6454

cc:   Dennis Ring, Esq.
      Jonathan Edelstein, Esq.




                                           3
